DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claims invention is directed to a judicial exception in the form of mental processes without significantly more. 
	The cited claims recite the following abstract idea(s): “determine based on the processing of ultrasound information, real-time information relating to the cardiopulmonary resuscitation (CPR)” (claims 1, 7, and 14), “determine a maximal compression area” (claim 3), “assess based on one or more criteria associated with cardiopulmonary resuscitation (CPR), whether the maximal compression area corresponds to a correct position or an incorrect position” (claim 3), “determine based on the processing of the ultrasound images, location of one or more structures pertinent to the cardiopulmonary resuscitation (CPR)” (claims 6, 12, and 19), “compare location where each compression is applied with location of each of the one or more structures” (claims 6, 12, and 19), “determination that the maximal compression area corresponds to the correct position or the incorrect position” (claims 3-4, 9-10, and 16-18). 
	The cited limitation, under its broadest reasonable interpretation, covers performance in the mind
in that nothing recited precludes it from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(1Il)(B). In this case, the claims encompass assessing images for locations and/or structures related to cardiopulmonary resuscitation (CPR) and determining areas in which a maximal compression is applied corresponding to a correct or incorrect position. 
The judicial exception cited is not integrated into a practical application as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and MPEP § 2106. 
While the cited steps are associated with “one or more circuits” (claims 1-6), and a “non-transitory computer readable medium” (claims 14-20) these each represent generic computer hardware which simply indicates that the abstract idea is implemented with a computer. MPEP § 2106.05(±) notes that "using a computer as a tool to perform the abstract idea" is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s). Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that "simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle" and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be "performed by a human, mentally or with pen and paper." Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind in the ways elaborated.
Additionally, the computer-implemented functions associated generating, processing, displaying, comparing, segmenting, and providing feedback are drawn to extra-solution data gathering steps and merely specify the nature of the data that is exploited in performing the abstract ideas. This pre-solution data gathering, along with post-solution transmission to a medical device which is not actually an element to which the claimed invention is drawn, do not integrate the mental process into a practical application because transmitting the result of the abstract idea is merely a generic instruction to "apply" it or equivalent, as detailed in subsection I of MPEP § 2106.04(d). The structure(s) performing the data gathering and the surgical device to which the data is transmitted are not integral to the claim as required by subsection II of MPEP § 2106.05(b) because these elements are not performing the steps or functions associated with the "control," "receive," and "transmit" functions to which the claims are drawn, nor are they recited as part of the systems to which the claims are drawn as claims 6, 11 and 18 are merely drawn to computer element(s) and their configured functions.
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified. As discussed above, the computer hardware merely indicates that a computer is used as a tool to perform the abstract ideas. Additionally, the step or function of acquiring ultrasound images is generic data gathering and merely links the data generally to a particular technological environment or field of use. 
	In consideration of each of the relevant factors and the claim elements both individually and I combination, claims 1, 7, and 14 are directed to an abstract idea in the form of a mental process without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitutes significantly more than the abstract ideas identified. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (US 2016/0143804).


Regarding claims 1, 7, and 14, Nilsson is shown to disclose all features of the system (claim 1), method (claim 7), and a non-transitory computer readable medium (claim 14) (Claim [0060], “Memory 130 can be thus a non-transitory storage medium that stores programs 132, which contain instructions for machines.”) pertaining to: an ultrasound system for use in support of cardiopulmonary resuscitation (CPR) comprising an ultrasound probe (Para [0012], “The CPR machine also includes an ultrasound transducer probe”) and a display configured to display ultrasound images (Para [0012], “The ultrasound image may be stored in a memory, displayed”). Nilsson further includes the disclosure of a processor made up of one or more circuits (Para [0059], “Processor 120 can be implemented in a number of ways…Application Specific Integration Circuits (ASICs), programmable logic circuits”). The processor being configured to process ultrasound images generated based on received echo ultrasound signals during cardiopulmonary resuscitation (CPR) of a patient (Para [0160], “a CPR machine may perform further actions with the acquired ultrasound image”; (Para [0161], “a CPR machine additionally includes a screen…The screen can be configured to display a version of the ultrasound image”), determine based on the processing of the ultrasound images, real-time information relating to the cardiopulmonary resuscitation (CPR) (Para [0159], “Operating actuator 2103 may cause the ultrasound image to be acquired by the Doppler effect…helpful for detecting the blood flow caused by the operation of the CPR machine through organs like the heart and the vascular system…a rescuer can then adjust the position of the CPR machine for a maximum loudness, and thereby achieve a maximum blood flow”), generate based on the information, feedback comprising information for assisting in conducting the cardiopulmonary resuscitation (CPR) relating to compressions applied during the cardiopulmonary resuscitation (CPR) and configured for output during displaying of the generated ultrasound images (Para [0159], “In other implementations other indications (e.g., visual indicators, voice prompts, etc.) can be used to guide the rescuer to select a position that achieves maximum blood flow. For example, a communications interface may be interconnected with a speaker or display, or other device for providing indications”; (Para [0182], “displaying on the screen an indication of a proper location of a particular organ of the body superimposed on the version of the ultrasound image.” Wherein visual feedback pertaining to CPR is generated based on the determination of an optimal position of chest compressions that achieves maximal blood flow).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2016/0143804), in view of Suh (US 2019/0029919).
	

With respect to claims 3, 9, and 16, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14. However, Nilsson is not specific to the determination of a maximal compression area corresponding to a location where a majority of compressions are applied or the assessment of one or more criteria with respect to CPR, of whether the maximal compression area corresponds to a correct position or an incorrect position.
While Nilsson briefly touches upon the determination of an optimal compression site (Para [0159], “In other implementations other indications (e.g., visual indicators, voice prompts, etc.) can be used to guide the rescuer to select a position that achieves maximum blood flow.”). Suh, better elaborates upon the determination of optimal cardiopulmonary resuscitation site(s) in the similar field of CPR assistance devices. Suh teaches an automatic cardiopulmonary resuscitation device and control method for changing pressing locations of a chest compressor based on measurement of cardiac output. Suh further teaches the selection of a correct position or an incorrect position (Para [0041], “the cardiac output measurement unit 120 to measure victim's cardiac output at every changed compression site, and selects a compression site at which the victim's cardiac output becomes the maximum… the chest compressor 110 to be moved to the compression site at which the victim's cardiac output becomes the maximum.”) Wherein the correct position of chest compressor 110 is the location of which produces the maximum cardiac output, and therefore, it follows that this optimal compression site (Para [0083], “the automatic cardiopulmonary resuscitation device determines a compression site at which cardiac output becomes the maximum as an optimal chest compression site, based on the measured cardiac output.”) is a location of which the majority of compression are performed, it is interpreted that a correct positioning of the compression site would correspond to a maximal compression area where a majority of compression are applied as this site would produce the greatest cardiac output.
 It would have been obvious to those skilled to provide an ultrasound system capable of determining a correct positioning of chest compressions and whether the correct position corresponds to a maximal compression area (Para [0041], “the cardiac output measurement unit 120 to measure victim's cardiac output at every changed compression site, and selects a compression site at which the victim's cardiac output becomes the maximum… the chest compressor 110 to be moved to the compression site at which the victim's cardiac output becomes the maximum”; (Para [0003], “to reduce damages to vital organs such as brain, lung, etc., and can provide chest compression continuously without causing fatigue”) as taught by Suh. 

With respect to claims 4, 10, and 17, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14. Nilsson as modified teaches the ultrasound system of claims 3, 9, and 16 including one or more circuits in the form of a processor 120 for the generation of feedback in relation to CPR in the form of different indicators (i.g., visual indicators, voice prompts, etc.) to guide the rescuer to a position that achieves maximum blood flow (i.e. maximal compression area), thereby, making a determination of the correct position or the incorrect position (Para [0159], “In other implementations other indications (e.g., visual indicators, voice prompts, etc.) can be used to guide the rescuer to select a position that achieves maximum blood flow.”). 
The correct positioning of the chest compression machine is determined as the location of which produces the maximum cardiac output, and therefore, it follows, that the correct position is a position of which the majority of compressions are performed, and thus, a maximal compression area.
It is known within the art, that the positioning of chest compressions when performing CPR, is based on the determination of maximum blood flow and/or cardiac output, this to produce the greatest diffusion of oxygen to vital organs of a patient’s body. Therefore, as stated above, it follows that an area in which a maximal amount of compressions would be applied, would be an area determined to produce a maximum blood flow and/or cardiac output as taught by Nillson.

With respect to claims 5, 11, and 18, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14. Nilsson as modified teaches the ultrasound system of claims 4, 10, and 17 including one or more circuits in the form of a processor 120 for the generation of feedback in relation to CPR for the generation of indicators for adjusting location where compressions are applied to match the correct position (Para [0159], “the blood flow can be indicated by an audio signal that increases in loudness as the detected blood flow increases. Based on the loudness, a rescuer can then adjust the position of the CPR machine for a maximum loudness, and thereby achieve a maximum blood flow. In other implementations other indications (e.g., visual indicators, voice prompts, etc.) can be used to guide the rescuer to select a position that achieves maximum blood flow. For example, a communications interface may be interconnected with a speaker or display, or other device for providing indications.”)

With respect to claims 2, 8, 15, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14. Nilsson as modified teaches the one or more circuits in the form of a processor 120 for the segmentation of each ultrasound image into a plurality of segments (Para [0077], “The version of the main image can be the whole main image, a section of the main image, a feature of the main image, a version of the main image with colors changed according to a rule, etc.”). Nillson further discloses that (Para [0159], “the ultrasound image to be acquired by the Doppler effect…This may be helpful for detecting the blood flow caused by the operation of the CPR machine through organs like the heart and the vascular system.”), furthermore, the system of Nillson determines segment of the plurality of segments a location where each compression is applied (Para [0159], “to select a position that achieves maximum blood flow”) of which is a segment where a majority of compressions are applied over time is continuously identified through the determination of cardiac output and/or maximum blood flow.
It is known within the art, that the positioning of chest compressions when performing CPR, is based on the determination of maximum blood flow and/or cardiac output, this to produce the greatest diffusion of oxygen to vital organs of a patient’s body. Therefore, as stated above, it follows that a segment in which a maximal amount of compressions would be applied, would be a segment determined to produce a maximum blood flow and/or cardiac output as taught by Nillson.

With respect to claims 6, 12, and 19, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14 including one or more circuits in the form of a processor 120 configured for the determination of one or more structures pertinent to the cardiopulmonary resuscitation (CPR) as shown in figs. 22 and 23, wherein Nillson is shown to disclose a displayed view of structures pertinent to CPR (i.e. the heart). Nillson further goes on to disclose the comparison of locations where each compression is applied with location of each of the one or more structures (Para [0166], “display an indication of a proper location of a particular organ of the body… This indication 2399 may be fixed, to assist the initial alignment of the patient, especially in embodiments where the ultrasound probe is fixedly coupled to the retention structure or to the compression mechanism.… This indication 2399 shows an outline of the heart, and makes it easier to detect the patient shifting. This indication 2399 may be fixed, to assist the initial alignment of the patient”). Wherein, Nillson discloses a determination of probe positioning in relation to a proper location and cardiac output at the probe’s location, thus, making a comparison between varying locations where compressions are to be applied. Nillson discloses the comparison of structures pertinent to CPR in relation to a current positioning of CPR compressions, wherein the one or more structures are a patient’s heart. 

With respect to claims 13 and 20, Nilsson teaches all of features of the invention as substantially claimed and detailed above with respect to claims 1, 7, and 14. Nilsson as modified teaches the ultrasound system of claims 12 and 19 including wherein the one or more structures comprise aorta, aortic outlet, left ventricular (LV), and left ventricular outflow tract (LVOT) (Para [0159], “Operating actuator 2103 may cause the ultrasound image to be acquired by the Doppler effect, as is known in the art of ultrasound imaging. This may be helpful for detecting the blood flow caused by the operation of the CPR machine through organs like the heart and the vascular system”; (Para [0163], “A view 2285 of the heart is also displayed”; (Para [0163], “These organs may include major organs, and even bones. In the particular case of FIGS. 22, 23, the particular organ is the heart.” Wherein heart is displayed, thus, the structures comprise an aorta, aortic outlet, left ventricular, or left ventricular outflow tract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793